The State Bank of Orlando and Trust Company failed and was taken in charge by Appellee as Liquidator in August, 1929. Appellant had a balance of $12,046.67 in the savings department at the time said bank closed and filed her proof of claim with the liquidator as *Page 607 
the law directs without designating it as a common claim or a preferred claim. The liquidator classified it as a common claim. This suit was brought more than twelve months after the appointment of the liquidator to have it decreed to be a preferred claim and paid as such, a motion to dismiss the bill was granted and this appeal is from that decree.
The record and brief of counsel have been examined and the final decree below is affirmed on authority of Court-right vs. Tunnicliffe, 104 Fla. 720, 140 So. 777.
Affirmed.
BUFORD, C.J. AND WHITFIELD AND DAVIS, J.J., concur.
TERRELL AND BROWN, J.J., dissent.
ELLIS, J., absent on account of sickness.